DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-15 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1 and 15) recites:
identifying a plurality of fasting events using the plurality of autonomous glucose measurements of the subject and the respective timestamps in the first data set;
applying a first characterization to each respective fasting event in the plurality of fasting events.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word 
The claimed steps of identifying and applying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 11 and 13 recite a step (backward difference estimate and Kalman filtering, as well as basic repetition) that involve mathematical concepts/mental processes.  Although the dependent claims are further limiting, they do not recite significantly more than the 
This judicial exception (abstract idea) in claims 1-21 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for identifying and applying merely invoke a computer as a tool.
•The data-gathering step (identifying and applying) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for identifying and applying. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer identifying and applying. 
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
     	 • Applicant's specification (Pg. 9, Lines 19-22) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (identifying and applying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
      	 • the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop, blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the 
Dependent claim 14 also directly references a mathematical concept via the claim of the moving period of variance formula.
Claims 2-14 are rejected under being dependent claims stemming from claim 1 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter (US 20100057042 A1) in view of Carlsgaard (US 20140019396 A1) and Budiman (US 20170185748 A1).
	Regarding claims 1 and 15, Hayter teaches a device and a method for adjusting a standing insulin regimen for a subject, the standing insulin regimen comprising a basal insulin medicament dosage regimen, wherein the device comprises one or more processors (Paragraph 0033: “the control unit 140 may be a processor based control unit”) and a memory (Paragraph 0035:  “which include memory devices such as random access memory, read only memory, volatile and/or non-volatile memory that store data”), the memory storing instructions that, when executed by the one or more processors, perform a method of: 
obtaining a first data set, the first data set comprising a plurality of autonomous glucose measurements of the subject (Paragraph 0026:  “the continuous and/or automatic in vivo monitoring of the level of an analyte using an analyte sensor”) and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a timestamp representing when the respective measurement was made (Paragraph 0031:  “information obtained, e.g., the current analyte level at time, the rate of change of the analyte, etc”);
 obtaining a second data set from one or more insulin pens used by the subject to apply the standing insulin regimen, the second data set comprising a plurality of insulin medicament records (Paragraph 0060:  “insulin delivery rate, insulin on board information, type of insulin, duration of the closed loop control operation, number or frequency of bolus dosage administration, … maximum or minimum insulin delivery level, for example”), each insulin medicament record in the plurality of medicament records comprising: 
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, and (Paragraph 0087:  “amount of insulin delivered”)
(ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event (Paragraph 0060:  “insulin delivery rate, insulin on board information, …duration of the closed loop control operation, number or frequency of bolus dosage administration”);
Hayter does not teach identifying a plurality of fasting events using the plurality of autonomous glucose measurements of the subject and the respective timestamps in the first data set; 

a respective fasting event is deemed basal regimen adherent when the second data set includes one or more medicament records that establish, on a temporal and quantitative basis, adherence with the standing basal insulin medicament dosage regimen during the respective fasting event, 
and a respective fasting event is deemed basal regimen nonadherent when the second data set fails to include one or more medicament records that establish, on a temporal and quantitative basis, adherence with the standing basal insulin medicament dosage regimen during the respective fasting event; and adjusting amounts of insulin medicament dosage in the basal insulin medicament dosage regimen for the subject based upon glucose measurements in the first data set that are contemporaneous with the fasting events that are deemed basal regimen adherent and by excluding glucose measurements in the first data set that are contemporaneous with fasting events that are deemed basal regimen nonadherent.
-	Carlsgaard teaches identifying a plurality of fasting events using the plurality of autonomous glucose measurements of the subject and the respective timestamps in the first data set (Paragraph 0010:  “identifying a plurality of fasting periods from the patient data”); 
applying a first characterization to each respective fasting event in the plurality of fasting events, wherein the first characterization is one of basal regimen adherent and basal regimen nonadherent (Paragraph 0010:  “determining a basal outcome for each of the fasting periods in the plurality of fasting periods”), 
a respective fasting event is deemed basal regimen adherent when the second data set includes one or more medicament records that establish, on a temporal and quantitative basis, adherence with the standing basal insulin medicament dosage regimen during the respective fasting event (Paragraph 0011:  “basal outcomes are predominantly in the target range of blood glucose values, the recommendation may be to maintain current insulin dosage”), 
and a respective fasting event is deemed basal regimen nonadherent when the second data set fails to include one or more medicament records that establish, on a temporal and quantitative basis, adherence with the standing basal insulin medicament dosage regimen during the respective fasting event (Paragraph 0012:  “basal outcomes are predominantly above the target range of blood glucose values, the recommendation may be to increase in insulin dosage” and Paragraph 0013:  “basal outcomes are predominantly below the target range of blood glucose values, the recommendation may be to decrease the insulin dosage”); 
and adjusting amounts of insulin medicament dosage in the basal insulin medicament dosage regimen for the subject based upon glucose measurements in the first data set that are contemporaneous with the fasting events that are deemed basal regimen adherent (Paragraph 0012:  “basal outcomes are predominantly above the target range of blood glucose values, the recommendation may be to increase in insulin dosage” and Paragraph 0013:  “basal outcomes are predominantly below the target range of blood glucose values, the recommendation may be to decrease the insulin dosage”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data classification of Hayter to include the fasting and other data classification of Calrsgaard, because the classification of fasting events is important to the treatment of certain conditions requiring insulin.
Hayter and Carlsgaard fail to teach excluding glucose measurements in the first data set that are contemporaneous with fasting events that are deemed basal regimen nonadherent.
Budiman teaches excluding glucose measurements in the first data set that are contemporaneous with fasting events that are deemed basal regimen nonadherent (Paragraph 0028:  “Embodiments of the present disclosure includes first identifying and removing questionable data”).  

Regarding claim 2, Hayter further teaches wherein the standing insulin regimen further comprises a bolus insulin medicament dosage regimen, each respective insulin medicament injection event in the plurality of medicament records further indicates a respective type of insulin medicament injected into the subject from one of (i) a long acting insulin medicament and (ii) a short acting insulin medicament (Paragraph 0060:  “insulin delivery rate, insulin on board information, type of insulin, duration of the closed loop control operation, number or frequency of bolus dosage administration, … maximum or minimum insulin delivery level, for example”).
Budiman further teaches identifying a plurality of meal events using the plurality of autonomous glucose measurements and the corresponding timestamps in the first data set (Paragraph 0023:  “The present disclosure provides systems, methods, and apparatus to determine meal start and peak events based on analysis of information associated with monitored analyte concentration level.”) and 
excluding glucose measurements in the first data set that are temporally associated with meal events that are deemed bolus regimen nonadherent (Paragraph 0028:  “Embodiments of the present disclosure includes first identifying and removing questionable data”). 
Carlsgaard further teaches applying a second characterization to each respective meal event in the plurality of meal events, wherein the second characterization is one of bolus regimen adherent and bolus regimen nonadherent (Paragraph 0010:  “determining a basal outcome for each of the fasting periods in the plurality of fasting periods”),
(Paragraph 0011:  “basal outcomes are predominantly in the target range of blood glucose values, the recommendation may be to maintain current insulin dosage”), 
and a respective meal is deemed bolus regimen nonadherent when the plurality of medicament records fails to indicate adherence, on a temporal basis, a quantitative basis, and a type of insulin medicament basis, with the standing bolus insulin medicament dosage regimen during the respective meal (Paragraph 0012:  “basal outcomes are predominantly above the target range of blood glucose values, the recommendation may be to increase in insulin dosage” and Paragraph 0013:  “basal outcomes are predominantly below the target range of blood glucose values, the recommendation may be to decrease the insulin dosage”); 
and adjusting insulin medicament dosage in the standing insulin medicament regimen for the subject by using glucose measurements in the first data set that are temporally associated with meal events that are deemed bolus regimen adherent (Paragraph 0012:  “basal outcomes are predominantly above the target range of blood glucose values, the recommendation may be to increase in insulin dosage” and Paragraph 0013:  “basal outcomes are predominantly below the target range of blood glucose values, the recommendation may be to decrease the insulin dosage”).  It would be acceptable to apply Carlsgaard’s method of classification of fasting events to meal events, because they are both classified from the same glucose data and are very similar.

	Regarding claim 3, Hayter further teaches a device comprising a wireless receiver, and wherein the first data set is obtained wirelessly from a glucose sensor affixed to the subject and/or the second data set is obtained wirelessly from the one or more insulin pens. (Paragraph 0033:  “communication (wireless or wired) with the analyte monitoring unit 130. In an alternate embodiment, the control unit may be integrated in the housing of the analyte monitoring unit 130 and configured for communication (wireless or wired) with the delivery unit 120”).

	Regarding claim 4, Budiman further teaches the device wherein the first data set further comprises a plurality of feed-forward events, each respective feed-forward event in the plurality of feed-forward events represents an instance where the subject has indicated they are having or are about to have a meal (Paragraph 0085:  “the estimated meal start events or peak meal response (in real-time) can be used to prompt the user to indicate if they started eating without notifying the closed loop control system of the meal”), and the plurality of meal events are verified against the plurality of feed-forward events (Paragraph 0079:  “the meal start event or peak meal response estimation routine in accordance with the present disclosure is used to either cross-check or confirm the absence of presence of meal tags manually entered by the user or a healthcare provider”) and removing any respective meal event in the plurality of meal events that fails to temporally match any feed-forward event in the plurality of feed-forward events (Paragraph 0028:  “Embodiments of the present disclosure includes first identifying and removing questionable data”).

	Regarding claim 5, Hayter further teaches a devise wherein successive measurements in the plurality of autonomous glucose measurements are taken from the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less (Paragraph 0070:  “On the other hand, since the glucose level is monitored every minute (or at a more frequent time interval)”).

(Abstract:  “a closed loop control operation including continuously monitoring”).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, Carlsgaard, and Budiman as applied to claim 1 and 2 above, and further in view of Booth (US 20160117481 A1).
Regarding claim 6, Carlsgaard further teaches a device wherein a respective fasting event is deemed basal regimen nonadherent when there are no medicament records in the second data set for the epoch associated with the respective fasting event (Carlsgaard Paragraph 0040:  “Accordingly, a determination is made at 42 as to whether data associated with a suitable fasting period was acquired in accordance with a structured test”).
	Carlsgaard, Hayter, and Budiman fail to teach a device wherein the basal regimen is associated with a plurality of epochs, the basal regimen specifies that a basal dose of long acting insulin medicament is to be taken during each respective epoch in the plurality of epochs.
	Booth teaches a device wherein the basal regimen is associated with a plurality of epochs, the basal regimen specifies that a basal dose of long acting insulin medicament is to be taken during each respective epoch in the plurality of epochs (Paragraph 0049:  “Insulin doses being administered to the patient 10, e.g., long-acting insulin doses for basal insulin”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin of Carlsgaard, Hayter, and Budiman to include specific long-acting insulin of Booth, because it ensures the correct insulin is used for the right treatment.

( Paragraph 0082:  “basil insulin type (e.g., Lantus) and frequency of distribution (e.g., 1 dose per day, 2 doses per day, 3 doses per day, etc.)”).

Regarding claim 10, Carlsgaard, Hayter, and Budiman fail to teach a device wherein the long acting insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours, and the short acting insulin medicament consists of a single insulin medicament having a duration of action that is between three to eight hours or a mixture of insulin medicaments that collectively have a duration of action that is between three to eight hours.
Booth teaches wherein the long acting insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours, and the short acting insulin medicament consists of a single insulin medicament having a duration of action that is between three to eight hours or a mixture of insulin medicaments that collectively have a duration of action that is between three to eight hours (Paragraph 0064:  “Multiple Dose Injection (MDI): MDI involves the subcutaneous manual injection of insulin several times per day using syringes or insulin pens 123b. Meal insulin is supplied by injection of rapid-acting insulin before each meal in an amount proportional to the meal. Basal insulin is provided as a once, twice, or three time daily injection of a dose of long-acting insulin. Other dosage frequencies may be available”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin dosage of Carlsgaard, Hayter, and Budiman to include specific insulin dosage of Booth, because it .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, Carlsgaard, and Budiman as applied to claim 2 above, and further in view of Thukral (US 20100331627 A1).
	Regarding claim 8, Carlsgaard further teaches of wherein a respective meal is deemed bolus regimen nonadherent when there is no insulin medicament record of the short acting insulin medicament type having an electronic timestamp up to the predetermined amount of time prior to or after the respective meal (Paragraph 0004:  “grouping bolus events having a recommended bolus dosage” and Paragraph 0064:  “group of bolus events where the patient did not follow the recommendation”).
	Carlsgaard, Hayter, and Budiman fail to teach of a device wherein the bolus insulin medicament dosage regimen specifies that the short acting insulin medicament is to be taken up to a predetermined amount of time prior to or after a meal.
Thukral teaches a device wherein the bolus insulin medicament dosage regimen specifies that the short acting insulin medicament is to be taken up to a predetermined amount of time prior to or after a meal (Paragraph 0057:  “deliver total insulin bolus 10 minutes prior to meal ingestion; and (8) ingest the stated meal 10 minutes subsequent to the insulin bolus”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin of Carlsgaard, Hayter, and Budiman to include specific bolus insulin of ----- Thukral, because it ensures the correct insulin is used for the right treatment.

	Regarding claim 9, Thukral teaches a device wherein the predetermined amount of time is thirty minutes or less, twenty minutes or less, or fifteen minutes or less (Paragraph 0057:  “deliver total insulin bolus 10 minutes prior to meal ingestion; and (8) ingest the stated meal 10 minutes subsequent to the insulin bolus”).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, Carlsgaard, and Budiman as applied to claim 2 above, and further in view of Li (US 20130304389 A1).
	Regarding claim 11, Hayter, Carlsgaard, and Budiman fail to teach a device wherein the identifying the plurality of meal events is performed by computing: 
(i) a first model comprising a backward difference estimate of glucose rate of change using the plurality of autonomous glucose measurements, (ii) a second model comprising a backward difference estimate of glucose rate of change based on Kalman filtered estimates of glucose using the plurality of autonomous glucose measurements, (iii) a third model comprising a Kalman filtered estimate of glucose and Kalman filtered estimate of rate of change (ROC) of glucose based on the plurality of autonomous glucose measurements, or (iv) a fourth model comprising a Kalman filtered estimate of rate of change of ROC of glucose based on the plurality of autonomous glucose measurements.
Li teaches a device wherein the identifying the plurality of meal events is performed by computing: 
(i) a first model comprising a backward difference estimate of glucose rate of change using the plurality of autonomous glucose measurements (Paragraph 0045:  “Accumulate all reference data points (e.g. reference glucose readings for point filters or first backwards difference of reference data readings for rate filters)”), 
(ii) a second model comprising a backward difference estimate of glucose rate of change (Paragraph 0045:  “Accumulate all reference data points (e.g. reference glucose readings for point filters or first backwards difference of reference data readings for rate filters)”) based on Kalman filtered estimates of glucose using the plurality of autonomous glucose measurements (Paragraph 0068:  “In some aspects of the present disclosure, multiple filters may be implemented. For example, multiple analyte point filters and/or multiple analyte rate-of-change filters may be implemented in parallel to enable different possible outputs”), 
(iii) a third model comprising a Kalman filtered estimate of glucose and Kalman filtered estimate of rate of change (ROC) of glucose based on the plurality of autonomous glucose measurements (Paragraph 0068:  “In some aspects of the present disclosure, multiple filters may be implemented. For example, multiple analyte point filters and/or multiple analyte rate-of-change filters may be implemented in parallel to enable different possible outputs”), or 
(iv) a fourth model comprising a Kalman filtered estimate of rate of change of ROC of glucose based on the plurality of autonomous glucose measurements (Paragraph 0068:  “In some aspects of the present disclosure, multiple filters may be implemented. For example, multiple analyte point filters and/or multiple analyte rate-of-change filters may be implemented in parallel to enable different possible outputs”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method of Hayter, Carlsgaard, and Budiman to incorporate the analysis method of Li, because the analysis method provides a variety or error reducing methods for modelling the data.

	Regarding claim 12, Li teaches a device wherein the first model, the second model, the third model and the fourth model are each computed across the plurality of autonomous glucose measurements (Paragraph 0035:  “the two methods are independent of one another. In other words, either method may be performed with or without the performance of the other method”).
	Budiman further teaches that each respective meal event in the plurality of meal events is identified at an instance where at least three of the four models indicates a meal event (Paragraph 0031:  “In certain embodiments, data conditioning includes determining whether sampled glucose data may be outliers when compared to sampled glucose data that are temporally in close proximity with each other”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the simple removal of outliers when classifying the data set taught in the earlier Budiman reference allows the assurance that the data taken from the models described in Li are properly classified.

	Regarding claim 14, Li teaches a device wherein the identifying the plurality of fasting events comprises identifying a first fasting period in a first time period encompassed by the plurality of autonomous glucose measurements by: computing a moving period of variance σk2 across the plurality of autonomous glucose measurements, 

    PNG
    media_image1.png
    83
    180
    media_image1.png
    Greyscale

wherein: 
Gi is the ith autonomous glucose measurement in a portion k of the plurality of autonomous glucose measurements, 
M is a number of autonomous glucose measurements in the plurality of glucose measurements and represents a contiguous predetermined time span,
Ḡ is the mean of the autonomous glucose measurements selected from the plurality of autonomous glucose measurements, 
and k is within the first time period; and associating the first fasting period with a period of minimum variance' within the first time period (Paragraph 0098).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayter, Carlsgaard, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791